    Case 5:21-cv-00016-EKD Document 45 Filed 07/02/21 Page 1 of 5 Pageid#: 328




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Harrisonburg Division



CONSUMER FINANCIAL PROTECTION
BUREAU; COMMONWEALTH OF
MASSACHUSETTS; THE PEOPLE OF
THE STATE OF NEW YORK, by LETITIA
JAMES, Attorney General of the State of
New York; and COMMONWEALTH OF
VIRGINIA, EX REL. MARK R. HERRING,
ATTORNEY GENERAL,

     Plaintiffs,

v.                                                      Case No.: 5:21-cv-00016-EKD

NEXUS SERVICES, INC., LIBRE BY
NEXUS, INC., MICHEAL DONOVAN,
RICHARD MOORE, and EVAN AJIN,

     Defendants.



                       OPPOSITION TO MOTION TO WITHDRAW

          Plaintiffs, the Consumer Financial Protection Bureau, the Commonwealth of

Massachusetts, the State of New York, and the Commonwealth of Virginia, (“Plaintiffs”),

by counsel, state as follows in opposition to the motion filed by Mario B. Williams, Esq.

and the law firm of NDH, LLC seeking leave to withdraw as counsel for Defendants,

Nexus Services, Inc., Libre by Nexus, Inc., Micheal Donovan, Richard Moore, and Evan

Ajin (“Defendants”).1

          1.       Counsel for Defendants, Mario B. Williams and John M. Shoreman, each

filed motions for leave to withdraw on June 21, 2021.

          2.       Mr. Williams’s motion states as the only basis for withdrawal that
1   ECF No. 39.
 Case 5:21-cv-00016-EKD Document 45 Filed 07/02/21 Page 2 of 5 Pageid#: 329




“[p]ursuant to Rule 1.16 of the Rules of Professional Conduct of the Virginia State Bar,”

he “is unable to continue to represent the Defendants in this matter because of, amongst

other reasons, irreconcilable differences.” ECF No. 39 ¶ 1.

       3.     The motion represents that, as of its filing, Defendants had not yet secured

new counsel and that new counsel was expected to enter an appearance after the June

22, 2021 hearing on Defendants’ motion to dismiss. ECF No. 39 ¶¶ 3, 5. No new counsel

has appeared.

       4.     Local Rule 6(i) provides that “[n]o attorney of record shall withdraw from

any cause pending in this Court, except with the consent of the Court for good cause

shown.” W.D. Va. Gen. R. 6(i). See also United States v. Johnson, 114 F.3d 435, 442 (4th

Cir. 1997) (providing that leave to withdraw as counsel may be granted in the discretion

of the court); United States v. Miles, No. 2:18-cr-56, 2019 U.S. Dist. LEXIS 146829, at

*5 (E.D. Va. Aug. 28, 2019) (noting that “[t]he Fourth Circuit has recognized that

motions to substitute counsel cannot be used to manipulate or delay proceedings” and

that “a district court has an interest in keeping its docket moving”).

       5.     Defendants’ counsel has not shown good cause to withdraw.

       6.     Plaintiffs will be prejudiced by the withdrawal of Defendants’ counsel

before substitute counsel has appeared. Plaintiffs have served discovery requests to

Defendants, responses to which are due on July 9, and Defendants’ Rule 26(a)(1) Initial

Disclosures are due to Plaintiffs on July 22, 2021.

       7.     Plaintiffs respectfully request that the motion for leave to withdraw be

denied or deferred until substitute counsel for Defendants has entered an appearance.

Dated: July 2, 2021
Case 5:21-cv-00016-EKD Document 45 Filed 07/02/21 Page 3 of 5 Pageid#: 330




                         Respectfully submitted,

                         Attorneys for the Consumer Financial Protection Bureau

                         Cara M. Petersen
                             Acting Enforcement Director
                         Jeffrey Paul Ehrlich
                             Deputy Enforcement Director
                         Kara K. Miller
                             Assistant Litigation Deputy

                         Hai Binh T. Nguyen
                         California Bar Number: 313503
                         Donald R. Gordon
                         District of Columbia Bar Number: 482384
                         Consumer Financial Protection Bureau
                         1700 G Street, NW
                         Washington, DC 20552
                         Telephone (Nguyen): (202) 435-7251
                         Telephone (Gordon): (212) 328-7011
                         Fax: (703) 642-4585
                         Email: haibinh.nguyen@cfpb.gov
                         Email: donald.gordon@cfpb.gov

                         Attorneys for the Commonwealth of Virginia, ex rel.
                         Mark R. Herring, Attorney General

                         Mark R. Herring
                            Attorney General
                         Erin B. Ashwell
                            Chief Deputy Attorney General
                         Samuel T. Towell
                            Deputy Attorney General
                         Richard S. Schweiker, Jr.
                            Chief and Senior Assistant Attorney General

                         Erin E Witte
                         Virginia Bar Number: 81096
                         David B. Irvin
                         Virginia Bar Number: 23927
                         Unit Manager and Senior Assistant Attorney General
                         Stephen J. Sovinsky
                         Virginia Bar Number: 85637
                         Assistant Attorney General
                         Office of the Attorney General
                         Consumer Protection Section
                         202 North Ninth Street
Case 5:21-cv-00016-EKD Document 45 Filed 07/02/21 Page 4 of 5 Pageid#: 331




                         Richmond, VA 23219
                         Telephone (Irvin): (804) 786-4047
                         Telephone (Witte): (703) 359-6716
                         Telephone (Sovinsky): (804) 823-6341
                         Fax: (804) 786-0122
                         Email: dirvin@oag.state.va.us
                         Email: ewitte@oag.state.va.us
                         Email: ssovinsky@oag.state.va.us

                         Attorneys for the Commonwealth of Massachusetts

                         Maura Healy
                           Attorney General

                         Jon Burke
                         Massachusetts Bar Number: 673472
                         Assistant Attorney General
                         Office of the Attorney General
                         10 Mechanic Street
                         Worcester, MA 01608
                         Telephone: (774) 214-4416
                         Email: Jonathan.burke@mass.gov

                         Attorneys for the People of the State of New York

                         LETITIA JAMES
                            Attorney General
                         Jane Azia (New York Bar Number: 1539600)
                            Bureau Chief for the Bureau of Consumer Frauds and
                            Protection
                         Laura Levine (New York Bar Number: 2337368)
                            Deputy Bureau Chief for the Bureau of Consumer
                            Frauds and Protection

                         Joseph P. Mueller
                         New York Bar Number: 5079389
                         Stewart Dearing
                         New York Bar Number: 5108444
                         Assistant Attorneys General
                         Office of the Attorney General
                         28 Liberty Street
                         New York, NY 10005
                         Telephone (Mueller): (212) 416-8321
                         Telephone (Dearing): (212) 416-8320
                         Fax: (212) 416-6003
                         Email: Joseph.Mueller@ag.ny.gov
                         Email: Stewart.Dearing@ag.ny.gov
 Case 5:21-cv-00016-EKD Document 45 Filed 07/02/21 Page 5 of 5 Pageid#: 332




                             CERTIFICATE OF SERVICE

       I certify that on July 2, 2021, I filed a true and correct copy of the foregoing Brief

in Opposition to Motion to Withdraw with the Court using the CM/ECF filing system

which notifies Defendants electronically by email to all attorneys of record.

                                                  /s/Erin E. Witte_________
                                                  Erin E. Witte VSB 81096
                                                  Virginia Office of the Attorney General
                                                  Consumer Protection Section
                                                  202 North Ninth Street
                                                  Richmond, VA 23219
                                                  Telephone (Witte): (703) 359-6716
                                                  Fax: (804) 786-0122
                                                  Email: ewitte@oag.state.va.us
